0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 15 August 2022 has been received, & its contents have been carefully considered. The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action. As a result of the Applicant's response:
The Objections to the Specification and Claims are withdrawn;
Claim interpretations under 35 U.S.C. § 112(f), or pre-AIA  35 U.S.C. § 112, sixth paragraph, are maintained in view of Applicant’s remarks on Pages 12-13 of the response, specifically that the “traversing device … implicitly specifies” structures recited in the specification; therefore, “such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof”;
The Rejections under 35 U.S.C. § 112(b), and of 35 U.S.C. § 112 (pre-AIA ), 35 U.S.C. § 112, second paragraph, are withdrawn; &
Claims 1-20 are pending for review.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Atsushi, JP #3605965
[Atsushi ('965)]

-
Handschuck et al., US #5,869,343
[Handschuck ('343)]


~ Under 35 USC § 102 ~
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 10, 19 & 20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Handschuck ('343).
In Re Claims 1-4, 6, 10, 19 & 20, Handschuck ('343) discloses:
Cl. 1: All aspects of the claimed invention including: A device for igniting a sample arranged in a container for a flashpoint determination test and/or a combustion point determination test (Test Equipment #1), the device comprising:
an electric igniter (Ignition Device #14), which has an ignition tip having a partially or completely encapsulated electric wire (Ignition Device #14 is shown with an enclosed tip with no extending / exposed wires); and
a traversing device, which is configured for traversing the ignition tip of the electric igniter to a defined position within the container (Stationary Simultaneous Function Head #2).
Cl. 2: wherein the electric wire is encapsulated such that a sample in a liquid and/or in a gaseous state does not directly contact the wire (An ignitor with no exposed electric wires would, of necessity, have the wires encapsulated within the ignitor).
Cl. 3: wherein the traversing device is configured to traverse the ignition tip of the electric igniter along a rectilinear traverse distance, which extends substantially vertically or encloses an acute angle to the vertical (At least Fig. 2).
Cl. 4: wherein the traversing device further has an electric motor having a crank drive, which is coupled to the electric igniter (Drive Mechanism #9 coupled to Ignition Device #14 at least through Element #9a & the vertical post attached to the bottom of Head #2).
Cl. 6: wherein the traversing device has a sleeve-shaped guide having a guide opening that is defined by parallel internal walls, through which opening at least a part of the electric igniter mounting and/or at least a part of the electric igniter is passed through, wherein an outer surface of a part of the electric igniter mounting and/or a part of the electric igniter slides along at the parallel internal walls of the guide when traversing of the electric igniter (The tip of Ignition Device #14 can be positioned within the sleeve defined by the interior walls of Ignition Opening #16).
Cl. 19: A system for a flashpoint determination and also for a combustion point determination (Test Equipment #1), the system comprising:
a container for receiving a sample to be investigated (Test Vessel #11 containing Test Liquid #13);
a lid for closing the container, wherein the lid has a closable lid opening (Lid #12 with Opening #16;
a temperature-control device for heating the sample with a defined heating rate and/or to a defined temperature (Temperature Sensor #4); and
a device for igniting the sample arranged in the container (Ignition Device #14), the device comprising an electric igniter with an ignition tip having a partially or completely encapsulated electric wire (Col. 3, Ln. 17-43; Fig. 1, 2: The testing device can use either gas or electric ignition energy with Ignition Device #14 with the tip of Ignition Device #14 is at a set height, indicating that the device can be used with either source without changing the location of Ignition Device #14; An ignitor with no exposed electric wires would, of necessity, have the wires encapsulated within the ignitor) and a traversing device, which is configured for traversing the ignition tip of the electric igniter to a defined position within the container (Stationary Simultaneous Function Head #2);
wherein in the case of a lid being present the device for igniting is arranged such that, upon a traversing of the ignition tip of the electric igniter to the defined position within the container, the ignition tip is guided through the lid opening (Heat #2 moves Ignition Device #14 from a first position above Ignition Opening #16 in Line #12 of Vessel #11 to a second position vertically downward, locating the tip of Device #14 through Opening #16).
Cl. 20: A method for igniting of a sample arranged in a container during a flashpoint determination test and/or a combustion point determination test, the method comprising: traversing an ignition tip of an electric igniter, or a gas outlet opening of a gas supply line coupled to the electric igniter, to a defined position within the container, wherein the electric igniter has an ignition tip having an encapsulated electric wire; and igniting the sample in the container (The recited apparatus has been fully discussed above with the method fully discussed under the SUMMARY OF INVENTION section starting in Col. 1, & Col. 3, Ln. 8-Col. 4, Ln. 3).
~ Under 35 USC § 103 ~
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7-14 & 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Handschuck ('343) as applied to Claim 1 above.
In Re Claim 5, Handschuck ('343) discloses: wherein the traversing device has an electric igniter mounting, by which the electric igniter is mountable (Fig. 1, 2; Col. 3, Ln. 17-25: Ignition Device (Flame Rod) #4 is “disposed on” or mounted to Head #2) and the wire is electrically connectable and is encapsulated by a housing (Col. 3, Ln. 36-40: As discussed above, the ignition device / flame rod does not show any exposed wires, indicating they are encapsulated with the flame rod). With respect to the mounting means, the particular mounting means would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that a screw-type fastener solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the testing device of Handschuck ('343) would function equally well in either configuration.
In Re Claim 7, Handschuck ('343) discloses: further comprising: a gas supply device having a gas supply line having a gas outlet opening, wherein the gas supply line is removably mountable offset to a longitudinal direction of the electric igniter, wherein the fixed gas supply line is synchronously traversed together upon a traversing of the ignition tip of the electric igniter by the traversing device, wherein the traversing device is configured in particular to traverse the gas outlet opening to a defined position within the container (Col. 3, Ln. 17-43: Ignition Element #14 is attachable to one of Head #2, a gas supply pipe or electric supply means; With respect to the gas supply pipe being removably mounted, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the gas pipe to be removably mounted, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Please note that in the instant application, Para. 35, 39 & 79, applicant has not disclosed any criticality (new or unexpected results produced therefrom over the prior art of record) for the claimed limitations.).
In Re Claim 8, with respect to “wherein the gas outlet opening of the gas supply device is arranged underneath the ignition tip of the electric igniter underneath along the longitudinal direction of the electric igniter, such that a gas that exits from the gas outlet opening is ignitable by operating the electric igniter”, Handschuck ('343) discloses the gas supply line as discussed above. With respect to the location of the location of the location of the gas outlet, since the relative location of the gas outlet with respect to the ignition device for a given combustion / flashpoint test equipment installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape of overall testing apparatus, gas flow rate, the size & capacity of the ignition device, etc., to configure an apparatus such as recited in Handschuck ('343) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.
In Re Claim 9, with respect to “wherein the gas supply line has a bend that is formed such that the gas outlet opening is arranged along the longitudinal direction of the electric igniter, and that a gas that exits from the gas outlet opening is ignitable by operating the electric igniter”, Handschuck ('343) discloses a bend in the energy supply media (The bend in the tubing / piping attached to Ignition Device #14). The placement of the gas outlet has been discussed in Claim 8.
In Re Claim 10, Handschuck ('343) discloses: wherein the gas supply device is configured to be able to be used as an ignition in a flashpoint determination test and/or a combustion point determination test without changing the electric igniter in respect of its position or orientation (Col. 3, Ln. 17-43; Fig. 1, 2: The testing device can use either gas or electric ignition energy with Ignition Device #14 with the tip of Ignition Device #14 is at a set height, indicating that the device can be used with either source without changing the location of Ignition Device #14).
In Re Claim 11, Handschuck ('343) discloses: wherein a gas supply line mounting is provided for removably mounting the gas supply line (Fully discussed in Claim 7 above), which mounting has a cylindrical, passage opening, through which the gas supply line is guided and fixable by a clamping screw, and which mounting has fixation means with a clamp and/or a clip configured to fix at least partially elastically and/or by a screw and/or magnetically the gas supply device to a part of the electric igniter and/or of the electric igniter mounting; wherein the passage opening, within which the gas supply line is fixed, is provided at a bent end of a retaining arm that extends substantially vertically and that is mounted vertically adjustably to the fixation means.
With respect to the shape, configuration & type of fixation means, & with respect to the substantially vertical arm, each of the exact configuration of the attachment means & retaining arm would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that any one or combination of the fixation means &/or the disposition of the fixation means solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the testing apparatus of Handschuck ('343) would function equally well in either configuration.
In Re Claims 12 & 13, with respect to “ wherein furthermore a pin is provided, which is pluggable through a passage opening of the clamp and into a hole of the electric igniter and/or the electric igniter mounting, in order to achieve a defined vertical positioning of the gas outlet opening relative to the ignition tip” & “wherein furthermore a magnet is provided, to which a magnetic attractive force is applied by a magnet or magnetizable material fixed to a part of the electric igniter and/or the electric igniter mounting, in order to achieve a defined vertical positioning of the gas outlet opening relative to the ignition tip”, as discussed above: the configuration of the fixation means (including the use of a stop-pin) is considered a matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.
In Re Claim 14, Handschuck ('343) discloses: wherein the traversing device is configured to traverse the electric igniter downwardly selectively by a first traverse distance or a second traverse distance, in order to move either the ignition tip of the electric igniter or, in the case of a mounted gas supply line, the gas outlet opening to the respectively defined position (Fig. 1, 2: Traversing Device / Head #2 moves Ignition Device #14 from a first position above Ignition Opening #16 in Line #12 of Vessel #11 to a second position vertically downward, locating the tip of Device #14 through Opening #16).
In Re Claim 18, Handschuck ('343) discloses: wherein the device further has: a driver module, which is configured and connected to apply a direct voltage between the ends of the wire of the electric igniter in order to guide an electric direct current between 5 Ampere and 15 Ampere through the coiled glow filament (Col. 3, Ln. 36-43: The electrical energy from the “supply media”). With respect to the amp rating or current draw of the filament, Handschuck ('343) discloses the power supply but is silent on the exact output rating of the power supply. Nevertheless, it would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the power supply with the appropriate amp rating, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, Para. 49, applicant has not disclosed any criticality (new or unexpected results produced therefrom over the prior art of record) for the claimed limitations.

Claims 15-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Handschuck ('343) as applied to claim 1 above, in view of Atsushi ('965)
In Re Claims 15-17, with respect to :
Cl. 15: wherein the electric igniter is configured as a glow plug;
Cl. 16: wherein the ignition tip has a sleeve that is made of metal and/or ceramics and that is closed at a front end, in a hollow space of which sleeve, in a front region, a coiled glow filament is arranged; &
Cl. 17: wherein the electric igniter further has, in the hollow space in a rear region, a coiled regulation filament having a resistance that rises with the temperature, which filament is electrically connected to the coiled glow filament;
Handschuck ('343) is silent on the type of electrical ignition device used. Nevertheless, Atsushi ('965) discloses (See machine translation, attached) from the same Fuel Ignition field of endeavor as applicant's invention, a ceramic glow plug type igniter (Para. 25: Glow Plug #1) to ignite combustible fuel (Injection from Fuel Injection Nozzle #459), the ignitor having a hemispherical enclosed tip (Para. 29, 50) & glow element (Filament #2) & an integral sensing element (Para. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the glow plug of Atsushi ('965) as the ignition device for the electric ignitor of Handschuck ('343) for the purpose of providing a suitable ignition means that is inexpensive (Para. 17) & durable (Para. 19).
Response to Arguments
Applicant's arguments filed 15 August 2022 have been fully considered but they are not persuasive.
The entirety of Applicant’s arguments is the assertion that Handschuck ('343) fails to disclose the limitation in Claim 1 that “an ignition tip having a partially or completely encapsulated electric wire”. Examiner respectfully disagrees. As stated above & in the prior rejection, Handschuck ('343) shows an electrode tip with no extending or exposed wiring. Also shown in Fig. 1, the wire extending between Head #2 & the end of the electrode is at least partially encapsulated as it passes through the body of Ignition Device #14. Consequently, Handschuck ('343) is considered to disclose the recited limitation.
Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, specifically for Claims 10, 14 & 18. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725. The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762